DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 12/3/2020 has been considered.  

Drawings
The drawings filed on 12/3/2020 are accepted.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 12-18 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US-2015/0126192 hereinafter, Huang).
Regarding claim 1, Huang teaches a method of providing cell assignment for a wireless device served by a network node in a wireless network (Abstract), the method comprising:
obtaining measurements, made by at least one of the wireless device (Fig. 1 [110]) and the network node, related to network performance and to signals transmitted in one 
creating, for a set of candidate cells (Fig. 1 [102, 106]) served by the network node (Fig. 1 [130]), an input vector for an effect estimation function based on the obtained measurements, (Page 7 [0070] “In a cell selection or network device handover selection scheme implemented by the base station or a mobile device, cell loading for each BS or network device can be quantized into units of the number of mobile stations for its load capacity and utilized to generate an L state Markovian model. Specifically, the state s.sub.k(t) can represent the number of connections, for example, of the k-th BS for a timeslot t. For ease of representation herein, the cell loading state vector”)
estimating, for each candidate cell, a future effect of assigning the wireless device to said candidate cell by applying the created input vector to the effect estimation function; (Fig. 7 [704] and Page 11 [0105] “an evaluation of the candidate network devices of the active network device data set is generated that comprises a network load level (e.g., an amount of MS to BS connections for a given BS), a set of parameter conditions, and/or a movement parameter of the mobile device. For example, a reward function can be determined utilizing network load level of a network device, the parameter conditions (e.g., a time delay, a capacity, past activity, predicted activities, etc.) and the movement parameter (acceleration, a direction, a speed, etc.)”)
determining a cell in the set of candidate cells to serve the wireless device, based on the estimated future effects of the candidate cells, (Fig. 7 [706] and Pages 11-12 [0106] 
assigning the wireless device to the determined cell for use in radio communication with the wireless device.  (Fig. 9 [908] and Pages 12-13 [0113])
Regarding claim 2, Huang teaches wherein the input vector comprises information related to one or more of:
the number of device categories per cell, throughput statistics per device category per cell, total throughput per cell, traffic load per cell (Page 6 [0058] “the cell loading state vector “), and statistics on delay, round-trip time and/or packet loss per cell.  
Regarding claim 3, Huang teaches wherein the input vector is created further based on configurations of the serving network node and/or the candidate cells.  (Page 6 [0058] “the state s.sub.k(t) can represent the number of connections, for example, of the k-th BS for a timeslot t. For ease of representation herein, the cell loading state vector can be written as s(t)=[s.sub.1(t) . . . s.sub.k(t) . . . s.sub.N(t)], where s(t).di-elect cons.S and S={1, . . . , L}.”)
Regarding claim 4, Huang teaches a measured immediate effect resulting from assigning the wireless device to the determined cell is obtained and the effect estimation function is updated to produce an estimated future effect that depends on the obtained immediate effect.  (Page 4 [0045] “The parameters can also comprise a loading capacity of the at least one candidate network device, a time cost of routing the communications to the at least one candidate network device, a mobility of the mobile device, a current reward, a future reward of routing the communications to the at least one candidate 
Regarding 5, Huang teaches wherein the measured immediate effect is obtained based on one or more of:
throughput, buffer size in the wireless device, buffer size in the network node, round-trip time, amount of retransmissions, a Channel Quality Indicator, CQI, reported by the wireless device, and block error rate.  (Page 4 [0045-0046] “received channel quality”, “total amount of traffic”)
Regarding claim 6, Huang teaches wherein the measured immediate effect is obtained further based on any of: application usage in the wireless device, priority of the used application, and a signaling cost for moving the wireless device from one cell to another.  (Page 4 [0046] “enhance user throughput by off-loading the data transmission to a neighboring cell with a load-balancing cell selection procedure”)
Regarding claim 7, Huang teaches wherein determining a cell in the set of candidate cells to serve the wireless device comprises comparing the estimated future effects of the candidate cells in the set and selecting the cell in the set that provides the most favorable future effects. (Page 4 [0045] “The parameters can also comprise a loading capacity of the at least one candidate network device, a time cost of routing the communications to the at least one candidate network device, a mobility of the mobile device, a current reward, a future reward of routing the communications to the at least one candidate network device, or any combination thereof. The current reward can be a 
Regarding claims 12-18, the limitations of claims 12-18 are rejected as being the same reasons set forth above in claims 1-7.  
Regarding claim 24, the limitations of claim 24 are rejected as being the same reasons set forth above in claim 1.  See additionally Page 20 [0181 & 0184].

Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Gemelos et al. (US-2018/0376390 hereinafter, Gemelos).
Regarding claim 8, Huang teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting wherein the effect estimation function is trained by arbitrarily assigning wireless devices to cells, measuring the immediate effect in the wireless network for each arbitrary cell assignment and modifying the effect estimation function to produce an estimated future effect that takes into account the respective immediate effect.  
In an analogous art, Gemelos teaches mobility management for wireless communication networks (Abstract) that includes an effect estimation function is trained by arbitrarily assigning wireless devices to cells, measuring the immediate effect in the wireless network for each arbitrary cell assignment and modifying the effect estimation function to produce an estimated future effect that takes into account the respective immediate effect.  (Fig. 4 and Page 4 [0043-0047])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Huang after modifying it to incorporate the ability to train an effect estimation function by machine learning through feedback of the state and actions taken of Gemelos since it enables adjusting the actions in order to optimize the network by continuously updating the network states and actions via the machine learning.  (Gemelos Page 4 [0046-0047])
Regarding claim 9, Huang in view of Gemelos teaches wherein the effect estimation function is a Q-learning function.  (Gemelos Pages 4-5 [0049])
Regarding claim 10, Huang in view of Gemelos teaches wherein the Q-learning function is related to a neural network.  (Huang Page 3 [0039] and Gemelos Pages 4-5 [0049])
Regarding claim 11, Huang in view of Gemelos teaches wherein the method is performed by a network agent implemented in either of: the serving network node, a Mobility Management Entity, MME, associated with the wireless network, and a cloud environment.  (Gemelos Fig. 2 [200], Page 2 [0026], Fig. 7 [722/340] and Page 6 [0064])
Regarding claims 19-21, the limitations of claims 19-21 are rejected as being the same reasons set forth above in claims 8-10.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Matthew C Sams/           Primary Examiner, Art Unit 2646